Determination of the respondent Police Commissioner of the City of New York, dated July 11, 1989, which penalized the petitioner 15 vacation days, is unanimously confirmed, the petition denied, and this proceeding brought pursuant to CPLR article 78 (transferred to this court by order of Sup Ct, NY County [Kristin Booth Glen, J.], entered on or about Dec. 14, 1989) is dismissed, without costs and without disbursements.
The petitioner admitted having left his post, and was ob*463served doing so, in violation of the Patrol Guide regulations. The determination of the Police Commissioner was thus supported by substantial evidence. The penalty of a 15-day vacation forfeiture was not disproportionate to the offense committed. Concur—Murphy, P. J., Milonas, Kupferman and Rubin, JJ.